Citation Nr: 1809052	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for residuals of a service connected gunshot wound (GSW) to the right hamstring, group XIII. 

2. Entitlement to an initial disability rating in excess of 10 percent for residuals of a service connected gunshot wound (GSW) to the right hamstring, group XIV. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to April 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision granted service connection and assigned a noncompensable disability rating for residuals of a gunshot wound of the right hamstring, effective September 29, 1993.  

In December 1997, the Board remanded the issue for additional development. 

In a December 2002 decision, the Board granted a partial increase for the evaluation relating to the residuals of a GSW to 30 percent.  The Veteran appealed from this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2003 Order, pursuant to a Joint Motion to Vacate and Remand, the Court vacated the Board's decision with respect to the increased rating for residuals of a GSW.  The case was returned to the Board for compliance with the stipulations in the Joint Motion. 

In January 2004, the Board remanded the claim for additional notice and development.  In October 2005, the Board found that another remand was required to accomplish additional development and to ensure compliance with the directives contained in the earlier Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2008, the Board remanded the increased rating claim for additional development.  In a January 2010 rating decision, the RO granted a separate evaluation of 10 percent for GSW residuals to the right thigh, Muscle Group XIV, effective as of September 29, 1993.  As such, the Veteran is now in receipt of two ratings for GSW residuals of the right thigh effective since September 29, 1993: a 30 percent rating for Muscle Group XIII, and a 10 percent rating for Muscle Group XIV.  

In April 2012, the Board remanded the claim so that a VA examination could be conducted.  The examination was to include range of motion testing of all involved joints, functional impairment due to pain on use or due to flare-ups, weakened movement, excess fatigability or incoordination, muscle damage, and muscle strength.  The Board also determined that a claim for entitlement to a TDIU had been raised, and remanded that claim.

In a November 2013 remand, the Board requested additional development as to the manifestations of the right thigh disability.  In May 2014, the Board remanded the claims with instructions to obtain another copy of all determinations and medical records relating to the Veteran's SSA disability benefits.  

In an October 2016 decision, the Board remanded the appeal for an additional VA examination.  However, prior to the examination, the Veteran was involved in a motor vehicle accident.  The Veteran was examined in May 2017.  The VA examiner stated that the "Veteran's current symptomology and functional limitations primarily reflect his current unrelated 2/2017 MVA conditions; symptom overlap makes it difficult differentiating between SC GSW Right Thigh Muscle injury and 2/28/17 MVA residuals."  See VA Examination, dated May 23, 2017.

In an August 2017 rating decision, the Veteran was determined to be eligible for special monthly compensation due to housebound status.  The Veteran was also granted service connection for brain cancer, lung cancer, and diabetes mellitus type II. 


FINDINGS OF FACT

1. The Veteran's service-connected brain and lung cancer render him 100 percent disabled.

2. The Veteran is currently housebound and receiving special monthly compensation on that basis.

3. The Veteran's August 2017 VA examination was not able to distinguish between symptoms of the residual GSW to the right hamstring Muscle Groups XIII and XIV, and a motor vehicle accident in February 2017. 

4. The entirety of the symptoms evaluated at the August 2017 VA examination were found to be moderate for Muscle Groups XIII and XIV.

5. The Veteran's combined disabilities did not preclude him from securing or maintaining substantial gainful employment prior to August 9, 2017.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for residuals of a service connected gunshot wound (GSW) to the right hamstring, group XIII, have not been met. 

2. The criteria for an initial disability rating in excess of 10 percent for residuals of a service connected gunshot wound (GSW) to the right hamstring, group XIV, have not been met. 

3. The criteria for total disability rating based on individual unemployability prior to August 2017, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Advise and Assist

Inasmuch as service connection, initial ratings, and effective dates have been assigned for the Veteran's service-connected GSW to the right hamstring, the notice requirements of 38 U.S.C. § 5103(a) (2012) have been met. 

Regarding the Veteran's claim for TDIU, the RO provided notice, under the VCAA, including in several letters, including August 2010, June 2011, and July 2012, and in several statements of the case and supplemental statements of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and VA examination reports. 

The Veteran was provided VA examinations in June 2011, October 2012, and May 2017. The examinations were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The Board remanded this case in November 2013 for further development, to schedule a VA examination for the GSWs, and so that the Veteran's Social Security Administration (SSA) records could be associated with the claims file.  In November 2013, the Board remanded for an addendum medical opinion.  In May 2014, the Board remanded this case for additional SSA records.  In October 2016, the Board remanded this case for further development, including to obtain the Veteran's VA and private treatment records and so that the Veteran could be afforded a VA examination.  These actions were accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

No further action related to the duties to notify and assist is required in this case.  Accordingly, a determination on the evidence of record is warranted.

Entitlement to an initial disability rating in excess of 30 percent for residuals of a service connected gunshot wound (GSW) to the right hamstring, group XIII, and in excess of 10 percent for residuals to the right hamstring, group XIV. 

The Principles of Combined Ratings for Muscle Injuries provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

In addition, 38 C.F.R. § 4.55(b) instructs that for rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).

Per 38 C.F.R. § 4.56, Evaluation of muscle disabilities, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged, and for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56(b)-(c).

Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. A slight disability of muscles is characterized by an injury which is a simple wound of muscle without debridement or infection. A moderate disability of muscles is characterized by an injury which is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. A moderately severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. A severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  See 38 C.F.R. § 4.56(d)(1)-(4).

The criteria in 38 C.F.R. § 4.56(d) (previously contained in 38 C.F.R. § 4.56(c) prior to revision thereof on July 3, 1997; see 62 Fed. Reg. 30235 (1997)) are merely factors to be considered with no specific fact or single criteria establishing entitlement to a particular rating. Rather § 4.56(d) is essentially a totality-of-the-circumstances test, with no single factor controlling in determining whether a muscle injury has caused slight, moderate, moderately-severe or severe disability. So, for example, simple debridement does not in itself warrant a rating for moderately severe disability. Robertson v. Brown, 5 Vet. App. 70 (1993) (addressing the criteria in § 4.56(c) prior to being incorporated into § 4.56(d)). Similarly, the mere presence of retained metallic fragments does not, per se, warrant a rating for moderate muscle injury, particularly if the disability is otherwise asymptomatic. Tropf v. Nicholson, 20 Vet. App. 45, 50-51 (2006). 

Diagnostic Code 5313 provides for ratings of Muscle Group XIII (13) which govern function of extension of hip and flexion of knee; outward and inward rotation of flexed knees; acting with rectus femoris and Sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint. Posterior thigh group, Hamstring complex of 2-joint muscles: biceps femoris, semimembranosus, and semitendinosus.  A slight injury warrants a noncompensable rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 40 percent rating.   38 C.F.R. § 4.73.

Diagnostic Code 5314 provides for ratings of Muscle Group XIV (14) which govern function of extension of knee; simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and illotbia (Maisssiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; and (6) tensor vaginae femoris.  A slight injury warrants a noncompensable rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73.

In October 2012, the Veteran underwent a VA examination of his right leg.  During the examination, the Veteran complained of increased pain "in the last four or five months."  The examiner determined that the "degree of injury to the muscle group XIII is "moderate, at the very most, consisting of subjective complaints of pain/spasm."  The examiner noted no quadricep or right hip involvement, but did not make any specific findings as to the degree of injury to muscle group XIV.  See VA Examination, dated October 15, 2012.

In May 2017, the Veteran underwent a VA examination to determine the current condition of his right leg, particularly Muscle Groups XIII and XIV.  The examiner noted that "since last 10/2012 VAE (VA Examination) the Veteran reports stable, unchanged GSW right thigh muscle group."  The Veteran noted fatigue and pain for Muscle Group XIII with an occasional frequency.  See VA Examination, dated May 23, 2017.

The May 2017 VA examination found that the residuals of the GSW to Muscle Group XIII and Muscle Group XIV were moderate.  The examiner found that the Veteran has "minimal functional limitation" and is "capable of moderate type of physical activity."  The Examiner also noted that the Veteran's condition did not affect his ability to work.

Although the VA examiner noted that "the Veteran's current symptomology and functional limitations reflect his current unrelated 2/2017 MVA (motor vehicle accident) conditions," the examiner conceded that "symptom overlap makes it difficult differentiating between SC GSW right thigh muscle injury and 2/17 MVA residuals."

Despite the findings of the VA examiner, the Board finds that the entirety of the symptomology should be attributed to the GSW in determining the appropriate rating. Mittleider v. West, 11 Vet. App. 181 (1998) ("[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], . . . such signs and symptoms [must] be attributed to the service-connected condition.").

After resolving doubts in the Veteran's favor and attributing all symptoms to the service-connected condition, the evidence demonstrates that the entire symptomology does not warrant an increased rating.  The examiner found that the combined symptoms of the GSW residuals and the motor vehicle accident resulted in moderate symptoms for both muscle groups.  Moderate symptoms are rated as 10 percent disabling for Muscle Groups XIII and XIV.  However, the Veteran is currently rated as 30 percent disabling for Muscle Group XIII and 10 percent for Muscle Group XIV, which is considered moderately severe.  Since the evidence does not support rating the residuals of Muscle Groups XIII and XIV above moderate, increased ratings are not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for Muscle Group XIII and in excess of 10 percent for Muscle Group XIV at any time during this appeal. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49  (1990).

Entitlement to TDIU prior to August 9, 2017

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age, while consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted,. 38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.  

The law provides that a total disability rating based on individual unemployability in two circumstances: where the veteran is rated at 60 percent or more for a single service-connected disability; and where the Veteran is rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent.  Once this statutory threshold is met, the Board will look at whether the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.

In August 2010, the Veteran submitted an Application for Increased Compensation due to Individual Unemployability.  

In this case, prior to 2017, the Veteran was not rated at 60 percent or more for a single service-connected disability.  Nor was the Veteran rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent.  Rather, prior to 2017, the Veteran was service connected for PTSD at 30 percent disabling, residuals of GSW Muscle Group XIII at 30 percent disabling, and residuals of GSW Muscle Group XIV at 10 percent disabling, since 1993.  However, no disability was rated above 30 percent disabling until 2017.

However, although a claim for entitlement to a TDIU was raised in April 2010, the criteria for a TDIU prior to August 8, 2017, have not been met.  As discussed above, his combined disability rating did not meet the schedular criteria for the award of a TDIU.  The Veteran had several non-service connected disabilities that likely affected his employability.  While the Veteran may have been unemployable, the evidence fails to show that his service-connected PTSD and residuals of GSW Muscle Group XIII and XIV alone precluded substantially gainful employment prior to August 8, 2017. 

Although the Veteran's service-connected disabilities might have caused interference to some extent with his employability prior to August 8, 2017, such interference is contemplated in the schedular rating assigned to the PTSD and GSW Muscle Group XIII and XIV prior to that date, and the evidence of record does not demonstrate that his service-connected disabilities alone resulted in unemployability.  While he has not been employed at all during this appeal, a review of the evidence fails to show that the Veteran's service-connected disabilities, without taking into account physical impairment from his nonservice-connected disabilities, rendered him unemployable prior to August 8, 2017.

Indeed, in the May 2017 VA Examination, the examiner noted that the Veteran's disabilities do not "impact his ability to perform any type of occupational task (such as standing, walking, lifting,sitting, etc.)."  The Board finds that this examination and the 2017 examination related to the Veteran's PTSD show that the Veteran's service-connected disabilities were not so severe as to render the Veteran incapable of securing or maintaining gainful employment.

The Board acknowledges that the Veteran's service connected disabilities may have caused some occupational impairment as the evidence of record shows that the Veteran had work related stress due to PTSD and issues with his right leg.  However, the Board notes that the Veteran worked for approximately 15 years after service and prior to being incarcerated.  In prison, the Veteran also worked as a law clerk assisting other inmates.  Following his release from prison in 2008, the Veteran has had difficulty securing or maintaining employment, but the Board finds the service connected disabilities were not the reason for the Veteran's difficulties. The Board therefore finds that the evidence of record does not illustrate that the Veteran's service connected disabilities caused such sufficient functional impairment prior to August 8, 2017, that the Veteran was not able to secure and/or maintain substantially gainful employment. 

The Board acknowledges that the Veteran reported he retired due to a combination of physical and mental limitations.  The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence. 

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to TDIU after August 9, 2017

In August 2017, the Veteran was diagnosed with cancer of the brain and lung.  38 C.F.R. § 3.341(b) provides that "diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote."  In this case, the Veteran has two service-connected disabilities (lung and brain cancer) rated at 100 percent, as well as 5 other service-connected disabilities each with at least a 10 percent disability rating.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In this case, an August 2017 rating decision granted SMC under 38 U.S.C. § 1114 based on housebound criteria from August 9, 2017. Accordingly, the grant of a 100 percent rating for the Veteran's service connected brain and lung cancer and SMC on account of being housebound renders the issue of entitlement to TDIU moot. Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Board finds that since the Veteran is rated at 100 percent for two service-connected disability and is in receipt of SMC, the issue of TDIU after August 8, 2017, is moot.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for residuals of a service connected gunshot wound (GSW) to the right hamstring, group XIII, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for residuals of a service connected gunshot wound (GSW) to the right hamstring, group XIV, is denied. 

Entitlement to TDIU prior to August 8, 2017, is denied.

Entitlement to TDIU after  August 8, 2017, is dismissed.



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


